MEMORANDUM **
Ricardo Lucero-Ceron, a native and citizen of Colombia, petitions for review of a decision of the Board of Immigration Appeals (“BIA”) affirming without opinion an Immigration Judge’s (“IJ”) order denying his applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992), we deny the petition for review.
Substantial evidence supports the IJ’s denial of Lucero-Ceron’s asylum claim because Lucero-Ceron failed to show changed or extraordinary circumstances to excuse the untimely filing of his asylum application. See 8 C.F.R. § 1208.4(a); see also Ramadan v. Gonzales, 479 F.3d 646, 657 (9th Cir.2007).
Substantial evidence also supports the IJ’s denial of the withholding of removal claim because Lucero-Ceron failed to show that it is more likely than not that he will be persecuted in Colombia on account of a protected ground. See Gui v. INS, 280 F.3d 1217, 1230 (9th Cir.2002).
Because Lucero-Ceron did not raise the CAT claim in his opening brief, he has waived this claim and we decline to review *606it. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.